Citation Nr: 1756340	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-11 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.   Entitlement to service connection for hypothyroidism secondary to service-connected diabetes mellitus.

2.   Entitlement to service connection for temporal lobe epilepsy secondary to diabetes mellitus. 

3.   Entitlement to service connection for hypertension secondary to service-connected diabetes mellitus.

4.   Entitlement to service connection for an eye disorder secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from May 1962 to September 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In September 2012, the Board remanded the Veteran's claims for the RO to issue a formal decision on the issue of whether the Veteran submitted a timely substantive appeal in March 2010.  By a July 2013 letter, the Veteran was notified that his appeal was deemed timely by the RO.  The Board's September 2012 remand also directed the RO to undertake any additional development which is required with respect to the above claims, to include arranging for VA examinations previously scheduled but not completed. 

In correspondence received in September 2017, the Veteran clarified that although his brother has his power of attorney, his brother is not representing the Veteran in this appeal.  He also made clear he has revoked prior representation by Disabled American Veterans.  As such, the Veteran is proceeding unrepresented.

The Board also notes that since receiving an April 2017 Supplemental Statement of the Case, the Veteran has requested that VA send him a copy of a VA Form 9, so he may perfect his appeal.  The Veteran's appeal was perfected through submission of a March 2010 VA Form 9, deemed timely by the RO.  As such, there is no need to re-file the substantive appeal for the Board to accept jurisdiction in this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the additional delay is regrettable, the Board finds that a remand is necessary.

The Veteran contends that he has hypothyroidism, temporal lobe epilepsy, hypertension, and an eye disorder secondary to his service-connected diabetes mellitus.  He has not alleged that these disorders are directly related to service.

With regard to his hypothyroidism, temporal lobe epilepsy, and hypertension, the Veteran was afforded in-person VA examinations in August 2017.  The examiner opined that the Veteran's disorders were not due to his service-connected diabetes mellitus but did not address whether the Veteran's diabetes has aggravated these disabilities beyond their natural progression.   Such opinions are required.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Although the Veteran was provided in-person examinations for hypothyroidism, temporal lobe epilepsy and hypertension while he was incarcerated, the Veteran was not provided an in-person eye examination.  Instead, a VA medical opinion addressing the nature and etiology of the Veteran's claimed eye disability was obtained in September 2017.  The examiner who provided the opinion stated that a face-to-face examination was not possible as the Veteran was incarcerated, and as a result she was not able to confirm whether the Veteran had been diagnosed with glaucoma.  As noted in the Board's prior remand, the Veterans Benefits Administration Adjudication Manual provides for a number of alternatives to be explored in trying to arrange for a VA examination for an incarcerated Veteran. These include possibly having the Veteran transported to a VA facility, being examined at the prison facility by VA personnel, having an examination performed by prison medical officials at VA expense, or having the examination performed by fee-basis provided contracted by the VA. There is no indication in the file that VA attempted these alternatives, and as a result, remand is necessary to attempt to afford the Veteran an in-person VA eye examination. See Bolton v. Brown, 8 Vet. App. 185 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991) (incarcerated veterans are entitled to the same care and consideration given to their fellow non-incarcerated veterans).

In addition, on remand, outstanding private treatment records from the Veteran's correctional institution should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he either provide any outstanding relevant private treatment records from his correctional institution or ask him to authorize VA to obtain the records of his treatment for hypothyroidism, temporal lobe epilepsy, hypertension, and any eye disorders. 

2.   After obtaining available outstanding private treatment records, obtain addendum opinions from the August 2017 VA examiner for the Veteran's hypothyroidism, temporal lobe epilepsy, and hypertension. 

The examiner is asked to opine:

(a)   Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism was aggravated beyond its natural progression by his service-connected diabetes mellitus.

(b)   Whether it is at least as likely as not that the Veteran's temporal lobe epilepsy was aggravated beyond its natural progression by his service-connected diabetes mellitus.

(c)   Whether it is at least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected diabetes mellitus.

A clear rationale for each conclusion must be provided.

3.   Schedule the Veteran for a VA eye examination in accordance with the procedures outlined for scheduling examinations for incarcerated veterans.

(If the RO is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so. If, and only if, the RO is unable to afford the Veteran in-person examination should a VA addendum opinion be obtained by an appropriate VA examiner).

The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred. If possible, all indicated studies should be performed, and all findings should be reported in detail. After review of the claims folder, and upon examination of the Veteran (if provided), the VA examiner or reviewing clinician should note all diagnosed eye disabilities. The Veteran's claim is not limited to glaucoma.

For each diagnosed eye disability, the examiner is asked to opine:

(a)   Whether it was at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected diabetes mellitus; and

(b)   Whether it was at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected diabetes mellitus.

A clear rationale for each conclusion must be provided.

4.   The RO should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand.

5.   After completing the above actions, to include any other development, readjudicate the Veteran's claims. If the claims remain denied, the Veteran should be issued a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




